Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 1 of 14 PageID 91



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


LEROY LENARD WATSON,

               Plaintiff,

v.                                                          Case No. 3:19-cv-771-J-34PDB

OFFICER H. R. SULLIVAN, et al.,

          Defendants.
________________________________

                                             ORDER
                                        I.     Status

       Plaintiff Leroy Watson, an inmate in the custody of the Florida Department of

Corrections, initiated this action on April 3, 2019,1 by filing a pro se Civil Rights Complaint

(Complaint; Doc. 1) pursuant to 42 U.S.C. § 1983. In the Complaint, Watson names as

defendants the Jacksonville Sheriff’s Office (JSO), H.R. Sullivan, and E.M. Megela

(Defendants). Watson asserts that Sullivan and Megela (Officers) illegally seized him and

used excessive force prior to arresting him. As relief, Watson seeks monetary damages.

Before the Court is Defendants’ Motion to Dismiss with Prejudice and Memorandum of

Law (Motion; Doc. 15), filed on October 21, 2019. Plaintiff filed a response in opposition.

See Plaintiff’s Response to Defendants’ Motion to Dismiss with Prejudice and

Memorandum of Law (Response; Doc. 16), with exhibits. The Motion is ripe for review.




       1   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 2 of 14 PageID 92



                              II.     Watson’s Allegations

      In his verified Complaint, Watson states that:

                     On August 27, 2018 [at] approximately 11:20 p.m.,
             plaintiff was riding his brother’s bike to the store to get meds
             for his daughter. Two police officers (Officer H. R. Sullivan
             #76558 and Officer E. M. Megela #76499) approached
             plaintiff and flagged him down, and plaintiff complied. Upon
             getting off of the bike, Officer Sullivan stated to the plaintiff
             that he stopped him due to the improper lights on the bike
             (which the plaintiff had no lights) at the hours of darkness.
             Officer Sullivan inquired as to whether plaintiff had any drugs
             or weapons on his person before he dispatched to HQ to
             check for capias or warrants. Plaintiff stated that he did not
             possess either drugs or weapons and began to lift his shirt to
             assure the officers of their safety. Before plaintiff could lift his
             shirt, officers rushed the plaintiff simultaneously grabbing and
             punching the plaintiff hard enough to draw blood and injure
             plaintiff’s nose, arms, writs, and head. Plaintiff was charged
             with “Resisting Arrest (an officer without violence to his or her
             person) and taken to Shand’s Hospital Emergency Room.
             Once arriving, the nurse and doctors questioned about
             plaintiff’s ribs and the Defendants admitted and bragged
             about (“beating on them”). Plaintiff was then escorted to the
             county jail charged with a 1st degree misdemeanor. At first
             appearance court the Judge sentenced plaintiff to time served
             on August 28, 2018, yet plaintiff was not released until August
             31st, 2018. Plaintiff complains that his beating by the two
             officers was [unnecessary] and no weapons or drugs were
             found. Officers could have easily drawn their weapons and
             order plaintiff to the ground. Plaintiff never attempted to flee
             and surely that would have been a charge imposed by the
             officers, but it was not. Plaintiff has prepared a civil complaint
             herein against both defendants and the agency which
             employs them.

Complaint at 5-8. Watson maintains that he suffered pain, mental anguish, stress, and

physical abuse, including a laceration to the top of his nose and cuts to the side of his

head and on both arms and wrists. Id. at 3, 5.




                                              2
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 3 of 14 PageID 93



                           III.   Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual allegations set

forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

(citations omitted). Indeed, while "[s]pecific facts are not necessary[,]" the complaint

should "'give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.'" Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550 U.S. at 570. "A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

       A "plaintiff's obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do[.]" Twombly, 550 U.S. at 555 (internal quotations omitted); see also

Jackson, 372 F.3d at 1262 (explaining that "conclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]"



                                             3
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 4 of 14 PageID 94



which simply "are not entitled to [an] assumption of truth." See Iqbal, 556 U.S. at 678,

680. Thus, in ruling on a motion to dismiss, the Court must determine whether the

complaint contains "sufficient factual matter, accepted as true, to 'state a claim to relief

that is plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while

"[p]ro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed," Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998), "'this leniency does not give the court a license to serve

as de facto counsel for a party or to rewrite an otherwise deficient pleading in order to

sustain an action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x 837, 839 (11th

Cir. 2011)2 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th

Cir. 1998) (internal citation omitted), overruled in part on other grounds as recognized in

Randall, 610 F.3d at 706).

                               IV.    Claims Against JSO

       Relying on Monell v. Department of Social Services, 436 U.S. 658 (1978),

Defendants argue that Watson has failed to allege that an official government policy,

custom, or practice was the moving force behind the alleged constitutional violation.

Motion at 9-10. Watson contends that he has sufficiently established that JSO is liable

because JSO failed to prevent the Officers from using excessive force. Response at 6.

Under Florida law, a sheriff’s office is not a separate legal entity with the capacity to be

sued. See Faulkner v. Monroe County Sheriff’s Dept., 523 F. App’x 696, 700-01 (11th Cir.




       2"Although an unpublished opinion is not binding . . . , it is persuasive authority."
United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
Fed. R. App. P. 32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.").
                                             4
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 5 of 14 PageID 95



2013) (noting that “Florida law has not established Sheriff's offices as separate legal

entities with the capacity to be sued.”). As such, Monell is inapplicable here. See Dean v.

Barber, 951 F.2d 1210, 1214 (11th Cir. 1992) (“The question here is not whether the

Jefferson County Sheriff's Department is a ‘person’ for the purposes of liability under

Monell and section 1983, but whether the Department is a legal entity subject to suit.”).

In Dean, the Eleventh Circuit held that the district court did not err in dismissing § 1983

claims against a sheriff’s office despite the plaintiff’s contention that the sheriff’s office

was liable under Monell. Id. Accordingly, JSO is due to be dismissed as a Defendant from

this action because it is not a legal entity capable of being sued.

                           V.     Claims Against the Officers

       In the Motion, Defendants argue that the Court should dismiss the Complaint with

prejudice. Motion at 1. Defendants maintain that Watson’s arrest did not violate the Fourth

Amendment because Watson concedes in his Complaint that he did not have a light on

his bike while driving at night, which is a traffic violation under Florida law. Id. at 3-4.

Regarding Watson’s allegations that the Officers used excessive force, Defendants note

that Watson stated in the Complaint that he lifted his shirt up after the Officers asked him

if he had drugs or weapons on his person. Id. at 5. Defendants contend that the police

report, attached to the Complaint, corroborates Watson’s allegation in that the Officers

reported that they observed Watson reaching for his waistband. Id. According to

Defendants, “[w]hen Plaintiff reached towards his waistband to lift his shirt, the Officers

believed that Plaintiff was reaching for a weapon.” Id.

       While Defendants acknowledge that Watson disputes the Officers’ allegation in the

police report that he attempted to flee, Defendants point out that Watson does not dispute



                                              5
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 6 of 14 PageID 96



other facts outlined in the report including that: (1) Watson tensed both arms and tucked

them under his body towards his waistband; (2) Watson failed to comply with multiple

“stop resisting” commands until the Officers struck his body multiple times; and (3) during

the struggle, Watson grabbed and pulled a radio microphone attached to one of the

Officers’ chests, which kept the Officers from informing dispatch of the situation. Id. In

light of the totality of the circumstances, Defendants assert that a reasonable officer in

the Officers’ position would have used the same degree of force to prevent a suspect

from accessing a potential weapon and to effectuate the arrest. Id. at 6-7. Likewise,

Defendants aver that they are entitled to qualified immunity because they did not violate

a clearly established constitutional right. Id. at 7-9.

       In his Response, Watson contends that he never made any threatening

movements, did not pose an immediate threat to the safety of the Officers, and did not

attempt to run away. Response at 2. Additionally, he claims the Officers failed to include

the following information in the police report: (1) that he had a small yellow flashlight

attached to the front of his handlebars; and (2) the Officers never asked him for his

identification card, despite the fact JSO policy required them to do so. Id. at 2. Watson

also alleges that the Officers fabricated the following portions of the police report: (1)

Watson jumped off his bike and attempted to flee on foot;3 (2) Watson resisted; (3)



       3  Watson asserts that Sullivan’s body camera footage would prove that he
complied with Sullivan’s command to pull over his bicycle and Watson put the bike on the
ground. Response at 2. After that, Watson and Sullivan had a conversation concerning
why Watson had not pulled over sooner, where Watson was headed, and why he had no
light on his bike. Id. at 2-3. According to Watson, he was calm and cooperated throughout
the stop, but Sullivan acted aggressively. Id. at 3. After Watson answered the Officers’
questions, he noticed that Sullivan had placed his hand on his gun and the Officers were
inching towards him, at which point Watson “used both hands using only the thumb and
index finger to lift the front of his shirt to show officers that he didn’t have a weapon.” Id.
                                               6
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 7 of 14 PageID 97



Watson tried to grab Sullivan’s radio; 4) Watson injured his nose on the ground; and 5)

Watson had to be treated at a hospital for his injuries. Id. at 2-3, 6. Watson maintains the

Officers handcuffed him in such a rough manner that his wrists were cut and his hands

were turning blue. Id. at 4. Watson states that Fire and Rescue examined him at the scene

and left. Id. According to Watson, the Officers wrote the police report in this manner so

as to cover up their actions. Id. Notably, Watson admits that the Officers ran his name

and discovered that he was on probation and had a curfew. Id. Regarding Defendants’

contention that they are entitled to qualified immunity, Watson asserts that the facts as

alleged establish a violation of clearly established law under Fourth Amendment

jurisprudence. Id. at 5. Watson also contends that he never committed a crime, only a

traffic violation, which would not justify the force they used on him, particularly because

he never attempted to flee and he complied with all commands. Id.

       “In order to prevail on a civil rights action under § 1983, a plaintiff must show that

he or she was deprived of a federal right by a person acting under the color of state law.”

See Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Although Watson

has not specifically identified what federal right Defendants allegedly violated, based on

the context of his argument, Watson appears to be contending that Defendants are liable

under § 1983 because they violated his rights under the Fourth Amendment. Complaint

at 12. The Fourth Amendment to the United States Constitution provides that:

              The right of the people to be secure in their persons, houses,
              papers, and effects, against unreasonable searches and
              seizures, shall not be violated, and no Warrants shall issue,
              but upon probable cause, supported by Oath or affirmation,



at 3. Officers then tackled Watson; however, Watson maintains that he curled up to
absorb the hits and did not resist as the Officers excessively beat him. Id.
                                             7
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 8 of 14 PageID 98



              and particularly describing the place to be searched, and the
              persons or things to be seized.

U.S. Const. amend. IV. A traffic stop constitutes a seizure for Fourth Amendment

purposes. Brendlin v. California, 551 U.S. 249, 255 (2007). However, the inquiry is not

simply whether a suspect has been seized, but whether the seizure was unreasonable.

Beshers v. Harrison, 495 F.3d 1260, 1266 (11th Cir. 2007). A traffic stop is reasonable if

it is based upon probable cause or supported by reasonable suspicion in accordance with

Terry v. Ohio, 392 U.S. 1 (1968). See United States v. Harris, 526 F.3d 1334, 1337 (11th

Cir. 2008).

       The Court notes that “all claims that law enforcement officers have used excessive

force—deadly or not—in the course of an arrest, investigatory stop, or other ‘seizure’ of

a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’

standard.” Graham v. Connor, 490 U.S. 386, 395 (1989) (emphasis in original). The

reasonableness standard requires a court to balance the nature and quality of the

intrusion on an individual’s Fourth Amendment interests and the governmental interest at

play. Id. at 396. This standard is objective and applied on a case by case basis, examining

the alleged actions through the perspective of how a reasonable officer would respond in

the same situation. Id. at 396-97. The following factors are relevant to a court’s

reasonableness determination: (1) “the severity of the crime at issue[; (2)] whether the

suspect poses an immediate threat to the safety of the officers or others[; (3)] and whether

he is actively resisting arrest or attempting to evade arrest by flight;” id. at 396; “‘[(4)] the

need for the application of force[; (5)] the relationship between the need and amount of

force used[;] and [(6)] the extent of the injury inflicted.’” Draper v. Reynolds, 369 F.3d

1270, 1277-78 (11th Cir. 2004) (quoting Lee v. Ferraro, 284 F.3d 1188, 1198 (11th Cir.


                                               8
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 9 of 14 PageID 99



2002)). Notably, such a reasonableness determination must give “allowance for the fact

that police officers are often forced to make split-second judgments—in circumstances

that are tense, uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Graham, 490 U.S at 396-97. This is particularly true

in cases involving traffic stops, because “traffic stops are ‘especially fraught with danger

to police officers’” and officers may take “‘unquestioned command of the situation.’”

Arizona v. Johnson, 555 U.S. 323, 330 (2009) (quoting Michigan v. Long, 463 U.S. 1032,

1047 (1983); and Maryland v. Wilson, 519 U.S. 408, 414 (1997)).

       Regarding the role of police reports attached to a complaint, the Eleventh Circuit

has explained:

              It is true that documents attached to a complaint or
              incorporated in the complaint by reference can generally be
              considered by a federal court in ruling on a motion to dismiss
              under Rule 12(b)(6). See Tellabs, Inc. v. Makor Issues &
              Rights, Ltd., 551 U.S. 308, 322, 127 S.Ct. 2499, 168 L.Ed.2d
              179 (2007). Here, however, Mr. Saunders expressly alleged
              in his complaint that the police reports that were submitted
              failed to properly and correctly document the excessive force
              inflicted on him and the injuries he suffered. Where a civil
              rights plaintiff attaches a police report to his complaint and
              alleges that it is false, as Mr. Saunders did, the contents of the
              report cannot be considered as true for purposes of ruling on
              a motion to dismiss. Otherwise, officers sued under § 1983
              could just attach police reports referenced in a civil rights
              complaint to their motions to dismiss and ask courts to
              consider the contents of those reports even if they
              contradicted the allegations of the complaint. And that, as we
              have said, would be improper. See Fuller v. SunTrust Banks,
              Inc., 744 F.3d 685, 695-96 (11th Cir. 2014) (“In general, we
              do not consider anything beyond the face of the complaint and
              documents attached thereto when analyzing a motion to
              dismiss [under Rule 12(b)(6) ]. This [C]ourt recognizes an
              exception, however, in cases in which [1] a plaintiff refers to a
              document in [his] complaint, [2] the document is central to [his]
              claim, [3] its contents are not in dispute, and [4] the defendant



                                              9
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 10 of 14 PageID 100



               attaches the document to its motion to dismiss.”) (emphasis
               added and internal quotation marks and citations omitted).

 Saunders v. Duke, 766 F.3d 1262, 1270-71 (11th Cir. 2014). Here, although Watson did

 not explicitly state in the Complaint that the arrest and booking report contained false

 information, his allegations unequivocally reflect a dispute between his description of what

 occurred the night of the incident and the contents of the police report. For instance,

 Watson alleges he did not flee, while the arrest report states that he did flee. Additionally,

 Watson maintains that the Officers tackled him after he lifted his shirt up, but the arrest

 report states that the Officers tackled Watson because he fled upon first meeting them.

 The Court also notes a dispute between the injuries Watson alleged in the Complaint and

 those described in the police report, as well as the treatment Watson received for his

 injuries. Accordingly, the Court finds that Watson did not adopt the facts of the arrest

 report simply because he attached it to his Complaint, particularly where his allegations

 contradict the contents of the police report. As such, the Court is left to examine the facts

 as alleged within the four corners of the Complaint.

        In his Complaint, Watson alleges that Sullivan told him that he pulled Watson over

 because of an improper light on his bike, but Watson maintains that “the plaintiff had no

 lights.” Complaint at 12. In his Response to the Motion, Watson now asserts that he had

 a small yellow flashlight that he placed on the handlebars of his bike to illuminate his path.

 Response at 2. However, in resolving a motion to dismiss, the Court limits its

 consideration to the facts as alleged in the operative complaint. See Sticher v. Indymac

 Fin. Servs., Inc., No. 1:13-CV-3961-RLV, 2014 WL 12284025, at *1 (N.D. Ga. Mar. 7,

 2014) (noting that “it is well-established that a party cannot amend his or her complaint

 via legal argument in a response brief.”); Lickerish, Ltd. v. Z Lifestyle, No. 18-80572-CIV,


                                              10
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 11 of 14 PageID 101



 2018 WL 8264631, at *2 (S.D. Fla. July 12, 2018) (noting that “when evaluating a motion

 to dismiss, this Court looks to the facts alleged in the complaint, not the arguments in the

 plaintiff’s response.”). Accordingly, for purposes of resolving the Motion, the Court

 accepts Watson’s allegation set forth in the Complaint that he did not have a light on the

 bike he was riding at night when he was stopped. Pursuant to Florida Statutes section

 316.2065(7), “[e]very bicycle in use between sunset and sunrise shall be equipped with

 a lamp on the front exhibiting a white light visible from a distance of at least 500 feet to

 the front and a lamp and reflector on the rear each exhibiting a red light visible from a

 distance of 600 feet to the rear.” Because Watson affirmatively alleges that he had no

 such light, the facts as alleged in the Complaint establish that the Officers had probable

 cause to conduct a traffic stop of Watson. See Harris, 526 F.3d at 1337; § 316.2065(7),

 Fla. Stat. As such, to the extent Watson claims he was illegally stopped, he has failed to

 state a claim for relief and Defendants’ Motion is due to be granted on this issue.

        The Court next turns to Watson’s allegation that the Officers used excessive force.

 Watson contends that the Officers asked him if he had any guns or drugs, after which

 Watson began to lift his shirt to show the Officers that he had nothing on his body.

 Complaint at 12. According to Watson, before he was able to lift his shirt up, the Officers

 rushed him and started to punch and grab him. Id. In the Response, Defendants maintain

 that an objectively reasonable officer in Defendants’ position could have viewed Watson’s

 action of beginning to lift his shirt as a potentially threatening gesture as weapons are

 commonly secured around the waist. However, at this the motion to dismiss stage of the

 proceedings, the Court must view the facts in the light most favorable to Watson who

 contends he simply sought to assure the Officers of their safety. Moreover, Watson



                                             11
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 12 of 14 PageID 102



 alleges that the Defendant Officers punched him hard enough to draw blood, injured his

 nose, arms, wrist, and head requiring emergency hospital care, and later bragged about

 having beaten him. Given that Watson alleges that he complied with all orders and told

 the Officers he did not have any weapons, and only raised his shirt to ensure the Officers

 of their safety, his description of the force used is sufficient to state a plausible claim of

 excessive force. Indeed, nothing in the Complaint suggests that Watson appeared violent,

 or that the situation was tense or that Watson was resisting or otherwise obstructing the

 Officers’ investigation. Accordingly, accepting as true Watson’s factual allegations and

 drawing all reasonable inferences in favor of Watson, the Court finds that Watson has

 alleged a plausible claim that Defendants violated his constitutional rights. See Runge v.

 Snow, 514 F. App'x 891, 895 (11th Cir. 2013) (“As we have held on numerous occasions,

 the gratuitous use of force when a criminal suspect is restrained and not resisting arrest

 constitutes excessive force.”) Therefore, the Motion is due to be denied as to Defendants’

 contention that their conduct, as alleged in the Complaint, would not support a § 1983

 claim.

          Likewise, Defendants’ claim of qualified immunity also fails. The Court notes that

 “while the defense of qualified immunity is typically addressed at the summary judgment

 stage of a case, it may be . . . raised and considered on a motion to dismiss.” St. George

 v. Pinellas Cty., 285 F.3d 1334, 1337 (11th Cir. 2002) (citing Chesser v. Sparks, 248 F.3d

 1117, 1121 (11th Cir. 2001)). “Generally speaking, it is proper to grant a motion to dismiss

 on qualified immunity grounds when the ‘complaint fails to allege the violation of a clearly

 established constitutional right.’” Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019)

 (quoting St. George, 285 F.3d at 1337). A plaintiff bears the burden of overcoming a



                                              12
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 13 of 14 PageID 103



 qualified immunity defense and must establish that a defendant violated a constitutional

 right and show that violated right was clearly established. Id. (citing Griffin Indus., Inc. v.

 Irvin, 496 F.3d 1189, 1199–1200 (11th Cir. 2007). For the reasons already discussed

 above, the Complaint alleges a plausible violation of a clearly established constitutional

 right. See Runge, 514 F. App'x at 895. Accordingly, the Motion is due to be denied without

 prejudice as to Defendants’ contention that they are entitled to qualified immunity.

        In consideration of the foregoing, it is now

        ORDERED:

        1.      Defendants’ Motion to Dismiss (Doc. 15) is GRANTED in part and

 DENIED in part. The Motion is granted to the extent that Defendant JSO and Watson’s

 claim that the traffic stop was unconstitutional are dismissed with prejudice. The Motion

 is denied with regard to Watson’s claims of excessive force against the Officers.

        2.     The Clerk shall terminate JSO as a Defendant and make the appropriate

 notation on the docket.

        3.     Defendants Sullivan and Megela must file their answers to Watson’s

 Complaint by May 18, 2020. Thereafter, the Court will issue a separate order setting

 deadlines for discovery and the filing of dispositive motions.

        DONE AND ORDERED at Jacksonville, Florida, this 15th day of April, 2020.




                                               13
Case 3:19-cv-00771-MMH-PDB Document 19 Filed 04/15/20 Page 14 of 14 PageID 104




 Jax-8
 C:
 Leroy Lenard Watson, #290575
 Counsel of Record




                                      14
